United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT

                             ___________

                             No. 96-1914
                             ___________

Cedric Tyrone Jackson,           *
                                 *
          Appellant,             *
                                 * Appeal from the United States
     v.                          * District Court for the
                                 * Eastern District of Missouri.
Timothy Sprickler; Unknown Kemp; *
Moline Acres Police Department, *         [UNPUBLISHED]
                                 *
          Appellees.             *
                           ___________

                   Submitted:     February 21, 1997

                        Filed: February 27, 1997
                             ___________

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
                           ___________


PER CURIAM.


     Cedric   Jackson   appeals   from   the   district   court's1   order
dismissing his 42 U.S.C. § 1983 action with prejudice.        The docket
sheet entries indicate that the district court held a hearing after
which it dismissed Jackson’s complaint.        Jackson argues on appeal
that he was treated unfairly at this hearing; however, he has
neither provided nor requested a transcript.              We thus cannot
conduct meaningful review of the issues he raises on appeal.          See
Fed. R. App. P. 10(b); Schmid v. United Bhd. of Carpenters &
Joiners of Am., 827 F.2d 384, 386 (8th Cir. 1987) (per curiam)
(appellant must provide all parts of proceedings below necessary
for reviewing any claimed error; appellate court unable to review


     The HONORABLE CAROL E. JACKSON, United States District Judge
for the Eastern District of Missouri.
certain issues raised by appellant in absence of transcript), cert.
denied, 484 U.S. 1071 (1988).


       Based upon the record before us, we affirm.   See 8th Cir. R.
47B.    Defendants’ motion to dismiss the appeal is denied.


       A true copy.


            Attest:


                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                 -2-